The defendants’ petition for certification for appeal from the Appellate Court, 53 Conn. App. 252 (AC 17778), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that, under the circumstances of this case, the defendants were not entitled to summary judgment on the plaintiff s claims for (1) intentional infliction of emotional distress and (2) tortious interference with contractual relations?”
NORCOTT, J.,
did not participate in the consideration or decision of this petition.